DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  The claim recites “a size of 100 x 100 pixels” which Examiner believes should read “100 x 110 pixels”, consistent with the description in Applicant’s published specification.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/014 7292 A1 (hereinafter "Huang") in view of U.S. PG Pub. 2013/0251216 A1 (hereinafter "Smowton").
Regarding claim 1, Huang teaches a method of face recognition utilizing a database of normalized stored images (Huang, Figs. 2 and 6, ¶0046-0047, 0060-0061), comprising: 
capturing an image using a camera (Huang, ¶0041; “The images 56 are input into the computer 20 via an appropriate camera interface 57.”); 
detecting a face in the captured image (Huang, ¶0046-0047, Fig. 2, step 212; “the next process action 212 involves locating and segmenting one or more face regions from an input image. Here again, this can be accomplished using any appropriate conventional face detection/tracking system.”); 
normalizing the detected facial image to match the normalized stored images (Huang, ¶0047-0049, Fig. 2, step 214; “All extracted face regions from the model images are preprocessed to prepare them for eventual comparison to similarly prepared face regions extracted from input images (process action 206). In general, this involves normalizing, cropping, categorizing and finally abstracting the extracted image regions so as to facilitate the comparison process.”);
(Huang, ¶0051, 0076-0077; “the preferred method entails the use of eigenface representations… to represent each normalized and cropped face image.”); 
generating a plurality of facial metrics from the facial features (Huang, ¶0051, 0061-0062, Figs. 3A-3B, steps 314-328; “the identified eigenvectors are used to form the rows of a basis vector matrix (BVM) specific to the associated pose range. As indicated by process action 326, actions 310 through 324 are repeated for each remaining pose range group. Then finally, in process action 328, each DCV is respectively multiplied by each BVM to produce a set of PCA coefficient vectors for each face region.”); 
calculating Euclidean distances between the facial metrics of the normalized detected facial image with corresponding facial metrics of each of the stored images (Huang, ¶0053, 0061, 0130; “this measure of similarity could be a “distance” measurement (such as a simple Euclidean distance) that is indicative of how closely a PCA coefficient vector computed from the model images associated with a particular person at a particular pose range matches a similarly prepared PCA coefficient vector associated with an input face image.”); 
determining a similarity value from the Euclidean distance (Huang, ¶0053, 0061, 0130; “this measure of similarity could be a “distance” measurement (such as a simple Euclidean distance) that is indicative of how closely a PCA coefficient vector computed from the model images associated with a particular person at a particular pose range matches a similarly prepared PCA coefficient vector associated with an input face image”); and 
(Huang, ¶0057-0062, 0112, 0117); “For each set of PCA coefficient vectors representing a face from the input image that is input to the ensemble, an output is produced from the fusing neural network having one active node.” Huang discloses that multiple neural networks are separately trained, each corresponding to a different pose angle, and then combined into a neural network ensemble with a fusion network which is used for final classification of the input image).
Huang does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Smowton does as follows. 
Smowton teaches scalable, parallel, cloud-based face recognition (Smowton, ¶0029, 0038-0040, 0057-0058; “the face recognition task may be parallelized in two ways, namely temporal and spatial” on various computing and networking environments, including personal computers and server computers), 
comparing each similarity value against a predetermined threshold (Smowton, ¶0052; “the candidate set corresponds to a ranked list of most likely (registered) users given who are in proximity and based upon the facial recognition thereof. It is possible that the returned candidate set is empty, e.g., no nearby user met a threshold recognition confidence.” Here, Smowton is disclosing that face recognition results are compared against a threshold recognition confidence in order to identify a ranked list of most likely candidates.); 
responsive to the comparison, producing a reduced candidate list of best possible image matches from the normalized stored images (Smowton, ¶0018-0019, 0030-0031, 0042, 0052; “The master node 336 processes the individual results into final results 342, such as a final candidate set comprising one or more candidates, e.g., four ranked candidates represented by images as described above”);  
comparing, in parallel, the normalized detected facial image with each of the normalized stored images of the reduced candidate list utilizing a plurality of face recognition algorithms, where each processor of a parallel processing system uses a different face recognition algorithm (Smowton, ¶0019, 0038-0042; “Each worker node that participates provides individual recognition results to the master node 336, such as a ranked list of who was identified. The master node 336 processes the individual results into final results 342, such as a final candidate set comprising one or more candidates”. Individual worker nodes process and perform facial recognition on the reduced candidate list, including using both temporal and spatial face recognition.); and 
responsive to the comparison, producing best match results from each parallel subset of the reduced candidate list (Smowton, ¶0042; “The master node 336 processes the individual results into final results 342, such as a final candidate set comprising one or more candidates, e.g., four ranked candidates represented by images as described above”).
Smowton is considered analogous art because it pertains to face recognition using machine learning. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the facial recognition method taught by Huang to be implemented using scalable, parallel, and (Smowton, ¶0004). 

Regarding claim 15, claim 1 is incorporated, and Huang in the combination further teaches where selecting a final match from the best match results utilizing a deep learning neural network face recognition algorithm comprises utilizing either an AdaBoost machine-learning algorithm or a neural networks machine-learning model (Huang, ¶0061-0063; “For each set of PCA coefficient vectors representing a face from the input image that is input to the ensemble, an output is produced from the fusing neural network having one active node.”).

Regarding claim 16, claim 1 is incorporated, and Huang in the combination further teaches where normalizing the detected facial image to match the normalized stored images includes normalizing the detected facial image to the same size, orientation, and illumination of the normalized stored images (Huang, ¶0049; “These normalization actions are performed so that each of the extracted regions generally match as to orientation and size… It is also noted that a histogram equalization, or similar procedure, could be employed to reduce the effects of illumination differences in the image that could introduce noise into the modeling process.”).

Claim 17 recites a non-transitory computer-readable medium containing executable program instructions for causing a computer to perform a method of face recognition having features corresponding to the steps recited in method claim 1. Therefore, the recited elements of Claim 17 are mapped to the proposed combination in the same manner as the corresponding elements in Claim 1.  Additionally, the rationale and motivation to combine the Huang and Smowton references presented in the rejection of Claim 1 apply to this claim, and Huang in the combination further teaches a non-transitory CRM (Huang, ¶0040).

Regarding claim 18, claim 17 is incorporated, and Huang in the combination further teaches wherein the plurality of face recognition algorithms utilized in comparing, in parallel, the normalized detected facial image with each of the normalized stored images of the reduced candidate list, consists of face recognition algorithms selected from a group consisting of Principle Component Analysis (PCA)-based algorithms, Linear Discriminant Analysis (LDA) algorithms, Independent Component Analysis (ICA) algorithms, kernel-based algorithms, feature-based techniques, algorithms based on neural networks, algorithms based on transforms, and model-based face recognition algorithms (Huang, ¶0051, 0057, 0061-0063, and 0081; “the preferred method entails the use of eigenface representations and the creation of PCA coefficient vectors to represent each normalized and cropped face image” wherein the PCA coefficient vectors are used as input to the neural network ensemble for classification of the input image. This teaching of Huang constitutes selection of one of the various types of face recognition algorithms listed in the claim.).

Regarding claim 19, claim 18 is incorporated, and Huang in the combination further teaches wherein the PCA-based algorithms include Eigenfaces for face detection/ recognition, and the LDA algorithms include the Fisherfaces method of face recognition (Huang, ¶0051, 0077; “the preferred method entails the use of eigenface representations and the creation of PCA coefficient vectors to represent each normalized and cropped face image.” Regarding the limitation “and the LDA algorithms include the Fisherfaces method of face recognition”, since Examiner has selected the “PCA-based algorithms” condition in Claim 18 and presented prior art references that teach the “PCA-based algorithms” condition, this limitation which represents an alternative condition does not need to be analyzed.").

Claim 20 recites a non-transitory computer-readable medium containing executable program instructions for causing a computer to perform a method of face recognition having features corresponding to the steps recited in method claim 15. Therefore, the recited elements of Claim 20 are mapped to the proposed combination in the same manner as the corresponding elements in Claim 15.  Additionally, the rationale and motivation to combine the Huang and Smowton references presented in the rejection of Claim 15 apply to this claim.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Huang in view of Smowton, as applied to claim 1 above, and further in view of WO 2013/168171 A1 (hereinafter "Kempinski").
Regarding claim 2, claim 1 is incorporated, and Huang in the combination further teaches wherein detecting a face in the captured image comprises: 
extracting the location of the eyes in the face (Huang, ¶0049; “Specifically, referring to FIGS. 3A and 3B, the preprocessing preferably entails normalizing the extracted image region to a prescribed scale (processing action 300). One conventional way of accomplished this task would be to detect the location of the person's eyes in the image region and computing the separation between these locations.”); 
determining a distance between the eyes (Huang, ¶0049; “…detect the location of the person's eyes in the image region and computing the separation between these locations.”); 
cropping the face from the captured image, where the width and the height of a cropped face image is a function of the distance between the eyes (Huang, ¶0049; “The image regions are also cropped to eliminate unneeded portions which could contribute to noise in the upcoming abstraction process (process action 304). One standard way of performing the cropping is as follows. Essentially, the midpoint between the detected eye locations is calculated and any pixels outside a box surrounding the calculated midpoint are eliminating (i.e., the intensity is zero'ed).”); and 
(Huang, ¶0049; “The image could additionally be normalized in regards to the eye locations within the image region (process action 302). In other words, each image region would be adjusted so that the eye locations fell within a prescribed area. These normalization actions are performed so that each of the extracted regions generally match as to orientation and size.”).
Neither Huang nor Smowton in the combination expressly teaches the limitations as further claimed, but, in an analogous field of endeavor, Kempinski does as follows. 
Kempinski teaches utilizing OpenCV to detect a face in the captured image (Kempinski, ¶0070, 00112, and 00181; “a real time face detection algorithm may be applied. Such an algorithm may include utilizing the Viola-Jones object detection algorithm (using Haar features), or various other face detection algorithms included in the Open Source Computer Vision Library (OpenCV) or elsewhere.”); and 
extracting the location of the tip of the nose in the face (Kempinski, ¶0070, 00112, and 00183; “Application of such a face detection or object detection algorithm may detect boundaries of one or more features of a face image in an acquired frame (e.g., features of a face such as an eye strip, an eye region, a nose, or glasses). Application of the face or object detection algorithm may indicate boundaries (e.g., based on a known relationship among facial elements) of one or more regions of the face, such as an eye region”). 
Kempinski is considered analogous art because it pertains to face recognition. Therefore, it would have been obvious to one of ordinary skill in the art before the (Kempinski, ¶00183). 

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Huang, Smowton and Kempinski, as applied to claim 2 above, and further in view of U.S. Patent 8,498,453 B1 (hereinafter "Benson").
Regarding claim 3, claim 2 is incorporated, and Huang in the combination further teaches wherein the angle of rotation is an angle formed by a straight line joining the eyes and an x-axis of the face (Huang, ¶0070 and Fig. 7; the line through the left and right eyes, if extended to the left, will intersect an extended line through the horizontal diameter of the face shown in Fig. 7, which is equal, by similar right triangles, to the pose angle theta, which is the tilt angle of the face, so the angle theta is the angle of rotation to orient the cropped face image with the eyes forming a horizontal line in the cropped face image.)
The combination of Huang, Smowton and Kempinski does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Benson does as follows. 
Benson teaches wherein: 
the width of the cropped face image is 2.5 times the distance between the eyes (Benson, col. 13, In. 47-53, and Fig. 9; the widths 914, 954 are in a range of multiples of the inter-eye distance, such as about 1.5 times to about 2.5 times the inter-eye distance, but is to be large enough to ensure that the boundaries 912,954 are positioned at the image background instead of a portion of the subject's head); and 
the height of the cropped face image is 3.5 times the distance between the eyes (Benson, col. 14, In. 17-24, and Fig. 9; the height 934 is in a range of multiples of the inter-eye distance, such as about 2.5 times to about 4 times the inter-eye distance, but is to be large enough to ensure that the boundary 932 is positioned at the image background instead of a portion of the subject's head). 
Benson is considered analogous art because it pertains to face recognition. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the face recognition method taught by the combination of Huang, Smowton and Kempinski to include cropping the face image such that the width and height of the cropped image are multiples of the inter-eye distance, as taught by Benson, in order to efficiently perform cropping of the face images such that they fall within a prescribed scale and thereby reduce the cost of further face detection processing.

Regarding claim 4, claim 3 is incorporated, and Haung in the combination further teaches wherein rotating the face comprises rotating the face to provide a frontal face pattern (Huang, ¶0067, 0072-0074, 0081, Fig. 9; “when we cropped the face area from the whole image, we wanted to make the eyes of each subject to be in the same position in the normalized image. To accomplish this, we first used the distance between two eyes to normalize the face images.” As shown in Fig. 9, all of the normalized cropped face images are normalized to the same orientation (front-facing) and size).

Regarding claim 5, claim 4 is incorporated, and Huang in the combination further teaches proportionally rescaling the cropped and rotated image (Huang, ¶0072-0074, Fig 9; “the faces of different subjects may be in different scales. As a result, we needed to normalize the face images to the same scale.”).

Regarding claim 6, claim 5 is incorporated, and Huang in the combination further teaches where the proportional rescaling yields a cropped and rotated image with a size of 45 x 30 pixels (Huang, ¶0073). The combination of Huang, Smowton, Kempinski and Benson does not expressly teach rescaling the cropped and rotated image to a size of 100 x 100 pixels. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to rescale the cropped and rotated image to a size of 100 x 100 pixels. Applicant has not disclosed that rescaling the cropped and rotated image to a size of 100 x 100 pixels provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with either the 100x100 pixels size or the 45x30 pixels size rescaled image because both cropped image sizes perform the same function of providing a cropped image for input into a face recognition algorithm resulting in overall reduced processing requirements.
.

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Huang in view of Smowton, as applied to claim 1 above, and further in view of Benson.
Regarding claim 7, claim 1 is incorporated, and Huang in the combination further teaches wherein the facial features identified in the normalized detected facial image comprise a pair of eyes (Huang, ¶0049). 
The combination of Huang and Smowton does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Benson does as follows. 
Benson teaches wherein the facial features identified in the normalized detected facial image comprise a tip of a nose (Benson, col. 10, In. 31), a mouth (Benson, col. 10, In. 32), a center of the mouth (Benson, col. 19, In. 26), and a chin area comprising a bottom, a top left landmark, and a top right landmark (Benson, col. 10, In. 24-28).
Benson is considered analogous art because it pertains to face recognition. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the face recognition method taught by the combination of Huang and Smowton to include the detection of multiple points in the face, as taught by Benson, in order to increase the accuracy of the face recognition.

claim 8, claim 7 is incorporated, and Benson in the combination further teaches wherein generating a plurality of facial metrics comprises: calculating a distance between the pair of eyes (Benson, col. 12, In. 37-38, inter-eye distance), a distance between the eyes and the tip of the nose (Benson, col. 19, In. 56-58), a distance equal to the width of the mouth (Benson, col. 11, In. 9-10, col. 19, ln. 24-26), a distance between the tip of the nose and the center of mouth (Benson, col. 11, In. 9-10), a distance between the bottom of chin and the center of mouth (Benson, col. 19, In. 30-31), a distance between the top left landmark on the chin and the tip of the nose (Benson, col. 11, In. 9-10, col. 19, ln. 20-60), and a distance between the top right landmark on the chin and the tip of the nose (Benson, col. 11, In. 9-10, col. 19, ln. 20-60).
As established above with respect to claim 7, Benson is considered analogous art because it pertains to face recognition. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the face recognition method taught by the combination of Huang and Smowton to generate a plurality of facial metrics based on the multiple detected facial points, as taught by Benson, in order to increase the accuracy of the face recognition.

Regarding claim 9, claim 8 is incorporated, and Huang in the combination further teaches wherein performing a Euclidean distance match further comprises: 
partitioning the normalized stored images into a plurality of substantially equal subsets (Huang, ¶0069; “We separated images of the same sequence into 7 sets or groups”); and 
(Huang, ¶0069 and 0142; multiple neural network classifiers are used to determine Euclidean distances of PCA coefficient vectors compared to model images in each set of images), and 
Although Huang does teach generating the Euclidean distances as similarity measures (Huang, ¶0142), he does not expressly teach the limitations as further claimed, but, Smowton in the combination does as follows. 
Smowton in the combination further teaches comparing each similarity measure against a predetermined threshold with the separate processors (Smowton, ¶0030, 0042, 0052; “the candidate set corresponds to a ranked list of most likely (registered) users given who are in proximity and based upon the facial recognition thereof. It is possible that the returned candidate set is empty, e.g., no nearby user met a threshold recognition confidence.” Here, Smowton discloses that face recognition results are compared against a threshold recognition confidence in each worker node in order to identify a ranked list of most likely candidates.);  
responsive to the similarity measure comparison, producing a reduced candidate list of best possible image matches from the normalized stored images of each subset (Smowton, ¶0018-0019, 0030-0031, 0042, 0052; “The master node 336 processes the individual results into final results 342, such as a final candidate set comprising one or more candidates, e.g., four ranked candidates represented by images as described above”); and 
combining the reduced candidate lists from each subset to produce a single reduced candidate list (Smowton, ¶0042; “The master node 336 processes the individual results into final results 342, such as a final candidate set comprising one or more candidates, e.g., four ranked candidates represented by images as described above”).
As established above with respect to claim 1, Smowton is considered analogous art because it pertains to face recognition using machine learning. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the facial recognition method taught by the combination of Huang, Smowton and Benson to be implemented using parallel worker nodes for performing parallel processing of different face recognition algorithms to produce a reduced list of likely candidates based on comparison of the recognition results to a similarity threshold recognition confidence and to generate and output best match results, as taught by Smowton in the combination, in order to increase the security and accuracy of the facial recognition process without requiring extra effort on the part of the identified person (Smowton, ¶0004).

Regarding claim 10, claim 9 is incorporated, and Huang in the combination further teaches wherein the plurality of face recognition algorithms utilized in comparing, in parallel, the normalized detected facial image with each of the normalized stored images of the reduced candidate list, consists of face recognition algorithms selected (Huang, ¶0051, 0057, 0061-0063, and 0081; “the preferred method entails the use of eigenface representations and the creation of PCA coefficient vectors to represent each normalized and cropped face image” wherein the PCA coefficient vectors are used as input to the neural network ensemble for classification of the input image. This teaching of Huang constitutes selection of one of the various types of face recognition algorithms listed in the claim.).

Regarding claim 11, claim 10 is incorporated, and Huang in the combination further teaches wherein the PCA-based algorithms include Eigenfaces for face detection/ recognition, and the LDA algorithms include the Fisherfaces method of face recognition (Huang, ¶0051, 0077; “the preferred method entails the use of eigenface representations and the creation of PCA coefficient vectors to represent each normalized and cropped face image.” Regarding the limitation “and the LDA algorithms include the Fisherfaces method of face recognition”, since Examiner has selected the “PCA-based algorithms” condition in Claim 10 and presented prior art references that teach the “PCA-based algorithms” condition, this limitation which represents an alternative condition does not need to be analyzed.").

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Huang in view of Smowton, as applied to claim 1 above, and further in view of U.S. PG Pub. 2014/0033223 A1 (hereinafter "Swart").
Regarding claim 12, claim 1 is incorporated, and Huang in the combination further teaches wherein comparing, in parallel, the captured image with each of the normalized stored images of the reduced candidate list further comprises: partitioning the reduced candidate list into a plurality of substantially equal subsets (Huang, ¶0069; “We separated images of the same sequence into 7 sets or groups”).
Huang does not expressly teach the limitations as further claimed, but Smowton in the combination does as follows.
Smowton in the combination further teaches processing each subset in a different processor of the parallel processing system uses a unique face recognition algorithm to produce the best match results (Smowton, ¶0039-0042; individual worker nodes process and perform facial recognition on the reduced candidate list using both temporal and spatial face recognition algorithms to produce the best match results). The rationale and motivation to combine the Huang and Smowton references as applied to claim 1 above is applicable here. 
The combination of Huang and Smowton does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Swart does as follows. 
Swart teaches using a reduce function of a MapReduce program to combine the best match results from each of the subsets to produce a single set of the best match results (Swart, ¶0021-0022 and 0030-0031; “the goal of MapReduce partitioning load balancing is to generate a MapReduce partitioning scheme that assigns approximately the same amount of work to all reducers (e.g., workers).” Swart discloses using a MapReduce program to implement a map reducer environment for parallelization to control and combine different computational loads of different worker processing entities, such as worker nodes). 
Swart is considered analogous art because it pertains to parallel machine processing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the face recognition method taught by the combination of Huang and Smowton to include using a reduce function of a MapReduce program operating with multiple worker nodes to produce a single set of best match results, as taught by Swart, because using the MapReduce program operating with multiple worker nodes enhances the performance of parallel processing of multiple neural networks and reduces the time required to complete the task (Swart, ¶0021). 
Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, either alone or in combination, does not expressly teach or suggest the limitations as further recited in claims 13 and 14. In particular, none of the cited prior art references expressly teaches selecting the images comprising each subset by optimizing the variance between each of the images according to the claimed equation recited in claim 13. Claim 14 is objected to as being allowable by virtue of its dependency from claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the cited references pertains generally to object/face detection and recognition, parallel computing, and/or neural network-based processing.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMAH A BEG whose telephone number is (571)270-7912. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMAH A BEG/Primary Examiner, Art Unit 2668